Order granting plaintiff’s motion to open his default upon condition reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The default in this case was due to the inexcusable neglect *730of plaintiff in preparing Ms case for trial. The failure of plaintiff to disclose the facts with reference to the appearance of this case on the calendar before December 18, 1929, indicates a lack of good faith in the application. Lazansky, P, J., Young, Kapper, Carswell and Tompkins, JJ., concur.